Exhibit 10.4

NORDSTROM, INC.

2010 EQUITY INCENTIVE PLAN

(AS AMENDED AND RESTATED FEBRUARY 26, 2014)

ARTICLE 1. INTRODUCTION

The purpose of the Plan is to promote the long-term success of the Company and
its Subsidiaries. Specific objectives are intended to encourage the attraction
and retention of Employees and Nonemployee Directors, focus such individuals’
results on the Company’s critical, long-range goals and align such individuals’
interests with those of the Company’s shareholders.

The Plan seeks to achieve this purpose by providing for Awards in the form of
Options (which may constitute incentive stock options (ISOs) or nonqualified
stock options (NSOs)), stock appreciation rights (SARs), Unrestricted Shares,
Restricted Shares, Restricted Stock Units and Performance Share Units.

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Washington (except their choice of law provisions).

ARTICLE 2. ADMINISTRATION

2.1 Committee Composition. The Committee shall administer the Plan. The
Committee shall consist exclusively of two (2) or more Directors of the Company,
who shall be appointed by the Board.

2.2 Committee Responsibilities. The Committee, in its absolute and sole
discretion, shall (a) select the Employees and Nonemployee Directors who are to
receive Awards under the Plan, (b) determine the type, number, vesting
requirements and other features and conditions of such Awards, (c) interpret the
Plan and (d) make all other decisions relating to the operation of the Plan. The
Committee may adopt such rules or guidelines as it deems appropriate to
implement the Plan. The Committee may delegate its authority hereunder to one or
more Subcommittees, to the extent permitted under Code section 162(m), the
Treasury Regulations thereunder and any applicable exchange rules; actions taken
by any Subcommittee shall be subject to review by the full Committee. The
Committee’s determinations under the Plan shall be final and binding on all
persons.

2.3 Committee for Non-Officer/Non-Director Awards. The Board may also appoint a
secondary committee of the Board or a senior executive officer to administer the
Plan with respect to Employees who are not considered officers or Directors of
the Company under Section 16 of the Exchange Act. That committee or senior
executive officer may grant Awards under the Plan to such Employees and may
determine all features and conditions of such Awards. Within the limitations of
this Section 2.3, any reference in the Plan to the Committee shall include such
secondary committee or senior executive officer, as the case may be.



--------------------------------------------------------------------------------

2.4 Leadership Benefits Powers and Duties. Until such time as the Committee
shall modify, revoke or rescind such authority, the Company’s Leadership
Benefits department, or such other Company department as the Committee shall
designate, has the powers and duties set forth below. Determinations made by the
Leadership Benefits department (or other department) under this Section 2.4
shall be final and binding on all persons, but may, in the Committee’s absolute
and sole discretion, be reviewed by the Committee. The powers and duties
delegated by the Committee hereunder are to:

(a) work with Plan service providers to ensure the effective administration of
the Plan;

(b) determine whether a Participant’s disability, as defined by a qualified
medical professional acceptable to the Company’s Leadership Benefits department
(or other department), qualifies as Disability as defined under the Plan; and

(c) perform any and all tasks, duties, and responsibilities delegated by the
Company or the Committee.

The Company’s Leadership Benefits department (or other department) has authority
to interpret the terms of the Plan and any Award in carrying out the powers and
duties as set forth above.

ARTICLE 3. SHARES AVAILABLE FOR AWARDS

3.1 Basic Limitation. Shares issued pursuant to the Plan shall be authorized but
unissued shares. The aggregate number of Shares available for Awards of Options,
SARs, Unrestricted Shares, Restricted Shares, Restricted Stock Units or
Performance Share Units granted under the Plan shall not exceed (a) 27,600,000
Shares plus (b) the additional shares of Common Stock described in Section 3.3.
The limitations of this Section 3.1 and Sections 3.2 and 3.3 shall be subject to
adjustment pursuant to Article 12. The aggregate number of Shares available for
issuance as Plan Awards shall be reduced by 1.6 (one point six) Shares for each
Share delivered in settlement of any Award of Unrestricted Shares, Restricted
Shares, Restricted Stock Units or Performance Share Units, and by 1 (one) Share
for each Share delivered in settlement of any Option Award or SAR. Awards that
are required to be settled in cash will not reduce the number of Shares
available for delivery under the Plan.

3.2 Additional Shares. If any Shares covered by an Award of Options, SARs,
Restricted Shares, Restricted Stock Units or Performance Share Units terminate,
lapse or are forfeited or cancelled, or such Award is otherwise settled without
the delivery of the full number of Shares underlying the Award, then the Shares
covered by such Award, or to which such Award relates, to the extent of any such
forfeiture, termination, lapse, cancellation, etc., shall again be, or shall
become, available for issuance under the Plan; provided, however, that Shares
(a) delivered in payment of the exercise price of an Award, (b) not issued upon
the net settlement or net exercise of SARs, or (c) delivered to or withheld by
the Company to pay withholding taxes related to an Award, shall not become
available again for issuance under this Plan. Shares that again become available
for issuance under the Plan pursuant to this Section 3.2 shall be added to the
number of Shares available under Section 3.1 in the same ratios as applied to
them at the time

 

2



--------------------------------------------------------------------------------

they were originally granted (e.g., 1.6 (one point six) Shares for each Share
attributable to previously granted Awards of Restricted Shares, Restricted Stock
Units or Performance Share Units and 1 (one) Share for each Share attributable
to previously granted Option Awards or SARs).

3.3 Additional Shares from Prior Plan. Shares available for issuance under the
Plan shall be increased by any shares of Common Stock subject to outstanding
awards under the Prior Plan on the effective date of the Plan, May 18, 2010,
that later cease to be subject to such awards for any reason other than the
exercise or vesting of such awards (as the case may be), including any amounts
withheld from such awards by the Company for taxes on the awards, which Shares
shall, as of the date such Shares cease to be subject to such awards, cease to
be available for grant and issuance under the Prior Plan, but shall be available
for issuance under the Plan under Section 3.1. However, this Section 3.3
specifically excludes Common Stock subject to outstanding awards granted as
Incentive Stock Options under the Prior Plan; no shares of Common Stock subject
to such Prior Plan Incentive Stock Option awards shall again become available
for issuance under the Plan.

ARTICLE 4. ELIGIBILITY

4.1 Awards. Employees and Nonemployee Directors shall be eligible for the grant
of Awards of NSOs, SARs, Unrestricted Shares, Restricted Shares, Restricted
Stock Units or Performance Share Units.

4.2 Incentive Stock Options. Only Employees who are common-law employees of the
Company or a Subsidiary shall be eligible for the grant of ISOs. In addition, an
Employee who owns more than ten percent (10%) of the total combined voting power
of all classes of outstanding stock of the Company or any of its Subsidiaries
shall not be eligible for the grant of an ISO unless the requirements set forth
in section 422(c)(6) of the Code are satisfied.

ARTICLE 5. OPTIONS

Options granted under the Plan are subject to the following terms and
conditions:

5.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The Stock Option
Agreement shall specify whether the Option is an NSO or an ISO. The provisions
of the various Stock Option Agreements entered into under the Plan need not be
identical.

5.2 Number of Shares. Each Stock Option Agreement shall specify the number of
shares of Common Stock subject to the Option, which shall be subject to
adjustment in accordance with Article 12. Options granted to any Employee in a
single fiscal year of the Company shall not cover more than 500,000 shares of
Common Stock. Prior to exercise, holders of Options shall have no right to
dividend equivalents. The limitation set forth in the preceding sentence shall
be subject to adjustment in accordance with Article 12.

 

3



--------------------------------------------------------------------------------

5.3 Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price; provided that the Exercise Price under an Option shall in no event be
less than one hundred percent (100%) of the Fair Market Value of a share of
Common Stock on the date of grant.

5.4 Exercisability and Term. Each Stock Option Agreement shall specify the date
or event when all or any installment of the Option is to become exercisable. The
Stock Option Agreement shall also specify the term of the Option; provided that
the term shall in no event exceed ten (10) years from the date of grant. A Stock
Option Agreement may provide for accelerated exercisability in the event of the
Optionee’s Disability, death or Retirement and may provide for expiration prior
to the end of its term in the event of the termination of the Optionee’s
Service. Options may be granted in combination with SARs, and such an Award may
provide that the Options will not be exercisable unless the related SARs are
forfeited.

5.5 Effect of Change in Control. In the event that the Optionee experiences a
Qualifying Termination within twelve (12) months following a Change in Control
then, unless (i) the Committee shall have previously made provision for a cash
payment in settlement of, or for the assumption, substitution or exchange of any
or all of such Option for the cash, securities or property deliverable to the
holder of any or all outstanding share-based awards, based upon, to the extent
relevant under the circumstances, the distribution or consideration payable to
holders of the Company’s Common Stock in connection with the Change in Control,
or (ii) the Option would otherwise continue in accordance with its terms
notwithstanding the occurrence of the Change in Control, such Option shall
automatically become fully vested and exercisable. However, in the case of an
ISO, the acceleration of exercisability shall not occur without the Optionee’s
written consent. In addition, acceleration of exercisability may be required
pursuant to Article 12.

ARTICLE 6. PAYMENT FOR OPTION SHARES

6.1 General Rule. The entire Exercise Price of shares of Common Stock issued
upon exercise of Options shall be payable in cash or cash equivalents at the
time when such shares of Common Stock are purchased, except as follows:

(a) In the case of an ISO granted under the Plan, payment shall be made only
pursuant to the express provisions of the applicable Stock Option Agreement. The
Stock Option Agreement may specify that payment may be made in any form(s)
described in this Article 6.

(b) In the case of an NSO, the Committee may at any time accept payment in any
form(s) described in this Article 6.

6.2 Stock Swap. To the extent specifically provided in an Option Agreement, all
or any part of the Exercise Price may be paid by surrendering, or attesting to
the ownership of, shares of Common Stock that are already owned by the Optionee.
Such shares of Common Stock shall be valued at their Fair Market Value on the
date when the new shares of Common Stock are purchased under the Plan.

 

4



--------------------------------------------------------------------------------

6.3 Exercise/Sale. To the extent that this Section 6.3 is applicable, all or any
part of the Exercise Price and any withholding taxes may be paid by delivering
(in a form prescribed by the Company) an irrevocable direction to a securities
broker approved by the Company to sell all or part of the shares of Common Stock
being purchased under the Plan and to deliver all or part of the sales proceeds
to the Company.

6.4 Exercise/Pledge. To the extent that this Section 6.4 is applicable, all or
any part of the Exercise Price and any withholding taxes may be paid by
delivering (in a form prescribed by the Company) an irrevocable direction to
pledge all or part of the shares of Common Stock being purchased under the Plan
to a securities broker or lender approved by the Company, as security for a
loan, and to deliver all or part of the loan proceeds to the Company.

ARTICLE 7. STOCK APPRECIATION RIGHTS

SARs granted under the Plan are subject to the following terms and conditions:

7.1 SAR Agreement. Each SAR granted under the Plan shall be evidenced by an SAR
Agreement between the Participant and the Company. Such SAR shall be subject to
all applicable terms of the Plan and may be subject to any other terms that are
not inconsistent with the Plan. The provisions of the various SAR Agreements
entered into under the Plan need not be identical.

7.2 Number of Shares. Each SAR Agreement shall specify the number of shares of
Common Stock to which the SAR pertains and shall provide for the adjustment of
such number in accordance with Article 12. SARs granted to any Participant in a
single calendar year shall in no event pertain to more than 500,000 shares of
Common Stock. The limitation set forth in the preceding sentence shall be
subject to adjustment in accordance with Article 12.

7.3 Exercise Price. Each SAR Agreement shall specify the Exercise Price;
provided that the Exercise Price under an SAR shall in no event be less than one
hundred percent (100%) of the Fair Market Value of a share of Common Stock on
the date of grant.

7.4 Exercisability and Term. Each SAR Agreement shall specify the date when all
or any installment of the SAR is to become exercisable. The SAR Agreement shall
also specify the term of the SAR; provided, however, that the term shall in no
event exceed ten (10) years from the date of grant. An SAR Agreement may provide
for accelerated exercisability in the event of the Optionee’s Disability, death
or Retirement and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s Service. SARs may be granted in
combination with Options, and such an SAR Agreement may provide that the SARs
will not be exercisable unless the related Options are forfeited.

7.5 Effect of Change in Control. In the event that the Participant experiences a
Qualifying Termination within twelve (12) months following a Change in Control
then, unless (i) the Committee shall have previously made provision for a cash
payment in settlement of, or for the assumption, substitution or exchange of any
or all of such SAR for the cash, securities or property deliverable to the
holder of any or all outstanding share-based awards, based upon, to

 

5



--------------------------------------------------------------------------------

the extent relevant under the circumstances, the distribution or consideration
payable to holders of the Company’s Common Stock in connection with the Change
in Control, or (ii) the SAR would otherwise continue in accordance with its
terms notwithstanding the occurrence of the Change in Control, such SAR shall
automatically become fully vested and exercisable. In addition, acceleration of
exercisability may be required pursuant to Article 12.

7.6 Exercise of SARs. Upon exercise of an SAR, the Participant (or any person
having the right to exercise the SAR after his or her death) shall receive from
the Company (a) shares of Common Stock, (b) cash or (c) a combination of shares
of Common Stock and cash, as the Committee shall determine. The amount of cash
and/or the Fair Market Value of shares of Common Stock received upon exercise of
SARs shall, in the aggregate, be equal to the amount by which the Fair Market
Value (on the date of surrender) of the shares of Common Stock subject to the
SARs exceeds the Exercise Price.

ARTICLE 8. UNRESTRICTED SHARES

Unrestricted Shares granted under the Plan are subject to the following terms
and conditions:

8.1 Unrestricted Shares. The Committee may grant up to 5% of the total shares
approved for issuance under the Plan), as shares of Common Stock that have no
restrictions. Such Unrestricted Shares shall be subject to all applicable terms
of the Plan and may be subject to any other terms that are not inconsistent with
the Plan. In no event shall the number of Unrestricted Shares that are granted
to any Participant in a single fiscal year exceed 100,000 Shares, subject to
adjustment in accordance with Article 12. For purposes of this Section 8.1, each
Unrestricted Share granted under Section 3.1 shall reduce the foregoing limit by
one (1) Share.

8.2 Payment for Awards. Unrestricted Shares may be granted under the Plan for
such consideration consisting of any tangible or intangible property or benefit
to the Company as the Committee may determine, including cash, promissory notes,
services performed and contracts for services to be performed.

ARTICLE 9. RESTRICTED SHARES

Restricted Shares granted under the Plan are subject to the following terms and
conditions:

9.1 Restricted Share Agreement. Each grant of Restricted Shares under the Plan
shall be evidenced by a Restricted Share Agreement between the recipient and the
Company. Such Restricted Shares shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Restricted Share Agreements entered into
under the Plan need not be identical.

9.2 Payment for Awards. Restricted Shares may be granted under the Plan for such
consideration consisting of any tangible or intangible property or benefit to
the Company as the Committee may determine, including cash, promissory notes,
services performed and contracts for services to be performed.

 

6



--------------------------------------------------------------------------------

9.3 Vesting Conditions. Each Award of Restricted Shares shall be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Share Agreement. If the only
restriction on an Award of Restricted Shares is vesting based on the lapse of
time, the minimum period for full vesting shall be three (3) years. The
Committee may include among such conditions the requirement that the performance
of the Company or a business unit of the Company for a Performance Cycle equal
or exceed a target determined in advance by the Committee. Such target shall be
based on any one or combination of the Performance Criteria.

With respect to Restricted Shares that are subject to performance-based vesting
conditions and are intended to meet the qualified performance-based compensation
requirements of Code Section 162(m):

(a) The Committee shall identify such conditions not later than the ninetieth
(90th) day following the commencement of the applicable Performance Cycle and
before twenty-five percent (25%) of such Performance Cycle has elapsed; and

(b) The Committee shall certify in writing prior to payout that such conditions
and any other material terms were in fact satisfied. Approved minutes of a
meeting of the Committee may be treated as such written certification. In no
event shall the number of Restricted Shares which are subject to
performance-based vesting conditions and which are granted to any Participant in
a single fiscal year exceed 500,000 Shares, subject to adjustment in accordance
with Article 12.

If the Participant’s employment with the Company or Subsidiary is terminated
before the end of a Performance Cycle for any reason other than Disability,
death or Retirement, the Participant shall forfeit all rights with respect to
any Restricted Shares that were being earned during the Performance Cycle. The
Committee, in its absolute and sole discretion, may establish guidelines
providing that if a Participant’s employment is terminated before the end of a
“Performance Cycle” by reason of Disability, death or Retirement, the
Participant shall be entitled to a prorated payment with respect to any
Restricted Shares that were being earned during the Performance Cycle, as
determined at the end of such Performance Cycle. A Restricted Share Agreement
may provide for accelerated service-based vesting in the event of the
Participant’s Disability, death or Retirement (provided that, with respect to
accelerated vesting in the event of Retirement, such Restricted Share Agreement
shall include specific provisions regarding any tax withholding requirements, as
required). Notwithstanding the foregoing, in the event that the Participant
experiences a Qualifying Termination within twelve (12) months following a
Change in Control, then unless (i) the Committee shall have previously made
provision for a cash payment in settlement of, or for the assumption,
substitution or exchange of any or all of such Restricted Shares for the cash,
securities, or property deliverable to the holder of any or all outstanding
share-based awards, based upon, to the extent relevant under the circumstances,
the distribution or consideration payable to holders of the Company’s Common
Stock in connection with the Change in Control; (ii) the Restricted Share
Agreement would otherwise continue in accordance with its terms notwithstanding
the occurrence of the Change in Control; or (iii) the Restricted Shares are
subject to performance-based vesting criteria and the

 

7



--------------------------------------------------------------------------------

acceleration of vesting of such Restricted Shares would be prohibited under the
provisions of Code section 162(m) and the Treasury Regulations promulgated
thereunder, such Restricted Shares shall automatically vest and any restrictions
thereon shall lapse at the time of such Change in Control.

9.4 Voting and Dividend Rights. The holders of Restricted Shares granted under
the Plan shall have the voting, dividend and other rights as set forth in their
Restricted Share Agreement, and may have the same voting, dividend and other
rights as the Company’s other shareholders. Any dividends paid on Restricted
Shares shall be paid at the dividend payment date, in cash or in shares of
unrestricted Common Stock having a Fair Market Value equal to the amount of such
dividends. Common Stock distributed in connection with a stock split or stock
dividend, and distributed as a dividend, shall be subject to restrictions and a
risk of forfeiture to the same extent as the Restricted Shares with respect to
which such Common Stock has been distributed.

ARTICLE 10. RESTRICTED STOCK UNITS

Restricted Stock Units granted under the Plan are subject to the following terms
and conditions:

10.1 Restricted Stock Units. Restricted Stock Units are designated in shares of
Common Stock.

10.2 Restricted Stock Unit Agreement. Each grant of Restricted Stock Units under
the Plan shall be evidenced by a Restricted Stock Unit Agreement between the
recipient and the Company. Such Restricted Stock Units shall be subject to all
applicable terms of the Plan and may be subject to any other terms of the
applicable Restricted Stock Unit Agreement that are not inconsistent with the
Plan. The provisions of the various Restricted Stock Unit Agreements entered
into under the Plan need not be identical.

10.3 Payment for Awards. To the extent that an Award is granted in the form of
Restricted Stock Units, no cash consideration shall be required of the Award
recipients.

10.4 Vesting Conditions. Each Award of Restricted Stock Units shall be subject
to vesting. Vesting shall occur, in full or in installments, upon satisfaction
of the conditions specified in the Restricted Stock Unit Agreement. If the only
restriction on an Award of Restricted Stock Units is vesting based on the lapse
of time, the minimum period for full vesting shall be three (3) years. The
Committee may include among such conditions the requirement that the performance
of the Company or a business unit of the Company for a Performance Cycle equal
or exceed a target determined in advance by the Committee. Such target shall be
based on any one or combination of the Performance Criteria.

With respect to Restricted Stock Units that are subject to performance-based
vesting conditions and are intended to meet the qualified performance-based
compensation requirements of Code Section 162(m) and are granted to Participants
who have Covered Employees under Code Section 162(m):

 

8



--------------------------------------------------------------------------------

(a) The Committee shall identify such conditions not later than the ninetieth
(90th) day following the commencement of the applicable Performance Cycle, and
before twenty-five percent (25%) of such Performance Cycle has elapsed; and

(b) The Committee shall certify in writing prior to payout that such conditions
and any other material terms were in fact satisfied. Approved minutes of a
meeting of the Committee may be treated as such written certification.

In no event shall the number of Restricted Stock Units which are subject to
performance-based vesting conditions and which are granted to any Participant in
a single fiscal year exceed 500,000, subject to adjustment in accordance with
Article 12.

If the Participant’s employment with the Company or Subsidiary is terminated
before the end of a Performance Cycle for any reason other than Disability,
death or Retirement, the Participant shall forfeit all rights with respect to
any Restricted Stock Units that were being earned during that Performance Cycle.
The Committee, in its absolute and sole discretion, may establish guidelines
providing that if a Participant’s employment is terminated before the end of a
Performance Cycle by reason of Disability, death or Retirement, the Participant
shall be entitled to a prorated payment with respect to any shares of Restricted
Stock Units that were being earned during the Performance Cycle, as determined
at the end of such Performance Cycle. A Restricted Stock Unit Agreement may
provide for accelerated service-based vesting in the event of the Participant’s
Disability, death or Retirement (provided that, with respect to accelerated
vesting in the event of Retirement, such Restricted Stock Unit Agreement’s
accelerated vesting provisions shall comply with the requirements of Code
Section 409A). Notwithstanding anything to the contrary contained in the
foregoing, in the event that the Participant experiences a Qualifying
Termination within twelve (12) months following a Change in Control then unless
(i) the Committee shall have previously made provision for a cash payment in
settlement of, or for the assumption, substitution or exchange of any or all of
such Restricted Stock Units for the cash, securities, or property deliverable to
the holder of any or all outstanding share-based awards, based upon, to the
extent relevant under the circumstances, the distribution or consideration
payable to holders of the Company’s Common Stock in connection with the Change
in Control; (ii) the award of Restricted Stock Units would otherwise continue in
accordance with its terms notwithstanding the occurrence of the Change in
Control; or (iii) the Restricted Stock Units are subject to performance-based
vesting criteria and the acceleration of vesting of such Restricted Stock Units
would be prohibited under the provisions of Code section 162(m) and the Treasury
Regulations promulgated thereunder, such Restricted Stock Units shall
automatically vest and any restrictions thereon shall lapse at the time of such
Change in Control.

10.5 Dividend Rights. Shares underlying an Award of Restricted Stock Units shall
not be entitled to dividends or dividend equivalents with respect to such
Restricted Stock Units except to the extent otherwise provided under a
Restricted Stock Unit Agreement. If a Restricted Stock Unit Agreement includes
rights to dividends or dividend equivalents, an amount equal to the dividends
that would have been paid if the Restricted Stock Units had been issued and
outstanding Shares of Common Stock as of the record date for the dividends shall
be paid to the holder of such Restricted Stock Units in cash, subject to
applicable withholding taxes unless otherwise determined by the Committee. Any
dividend equivalents payable pursuant to this

 

9



--------------------------------------------------------------------------------

Section 10.5 shall be paid no later than March 1 of the calendar year after the
calendar year in which the applicable dividend record date occurs, except as
otherwise provided in the applicable Restricted Stock Unit Agreement.

10.6 Form and Time of Settlement of Restricted Stock Unit Awards. Settlement of
vested Restricted Stock Units may be made in the form of (a) cash, (b) shares of
Common Stock or (c) any combination of both, as determined by the Committee. For
the avoidance of doubt, settlement of vested Restricted Stock Units in shares of
Common Stock shall not be considered an Award of Unrestricted Shares under
Article 8. Methods of converting Restricted Stock Units into cash may include
(without limitation) a method based on the average Fair Market Value of shares
of Common Stock over a series of trading days. Vested Restricted Stock Units
shall be settled in a lump sum before the later of (i) two and one half
(21/2) months after the end of the Company’s fiscal year during which all
vesting conditions applicable to the Restricted Stock Units have been satisfied
or have lapsed or (ii) March 15 following the calendar year in which all vesting
conditions applicable to the Restricted Stock Units have been satisfied or have
lapsed. Until an Award of Restricted Stock Units is settled, the number of such
Restricted Stock Units shall be subject to adjustment pursuant to Article 12.

10.7 Creditors’ Rights. A holder of Restricted Stock Units shall have no rights
other than those of a general creditor of the Company. Restricted Stock Units
represent an unfunded and unsecured obligation of the Company, subject to the
terms and conditions of the applicable Restricted Stock Unit Agreement.

ARTICLE 11. PERFORMANCE SHARE UNITS

Performance Share Units granted under the Plan are subject to the following
terms and conditions:

11.1 Performance Share Units. Performance Share Units are designated in shares
of Common Stock.

11.2 Agreement. Each grant of Performance Share Units under the Plan shall be
evidenced by an Agreement between the recipient and the Company, shall be
subject to all applicable terms of the Plan, and may be subject to any other
terms that are not inconsistent with the Plan. The provisions of the various
Performance Share Unit Agreements entered into under the Plan need not be
identical. Performance Share Units may be granted in consideration of a
reduction in the recipient’s other compensation.

11.3 Payment for Awards. To the extent that an Award is granted in the form of
Performance Share Units, no cash consideration shall be required of the Award
recipients.

11.4 Vesting Conditions. Each Award of Performance Share Units shall be subject
to vesting. Vesting shall occur, in full or in installments, upon satisfaction
of the conditions specified in the Performance Share Unit Agreement. The
Committee may include among such conditions the requirement that the performance
of the Company or a business unit of the Company for a Performance Cycle equal
or exceed a target determined in advance by the Committee. Such target shall be
based on any one or combination of the Performance Criteria.

 

10



--------------------------------------------------------------------------------

With respect to Performance Share Units that are subject to performance-based
vesting conditions and are intended to meet the qualified performance-based
compensation requirements of Code Section 162(m) and are granted to Participants
who are Covered Employees under Code Section 162(m):

(a) The Committee shall identify such conditions not later than the ninetieth
(90th) day following the commencement of the Performance Cycle, and before
twenty-five percent (25%) of the Performance Cycle has elapsed; and

(b) The Committee shall certify in writing prior to payout that such conditions
and any other material terms were in fact satisfied. Approved minutes of a
meeting of the Committee may be treated as such written certification.

In no event shall the number of Performance Share Units which are subject to
performance-based vesting conditions and which are granted to any Participant in
a single fiscal year exceed 500,000, subject to adjustment in accordance with
Article 12.

If the Participant’s employment with the Company or Subsidiary is terminated
before the date that Performance Share Units vest, the participant shall forfeit
all rights with respect to any unvested Performance Share Units. However, with
respect to Performance Share Units subject to performance-based vesting
conditions, the Committee, in its absolute and sole discretion at the time an
Award of Performance Share Units is made, may establish guidelines providing
that if a Participant’s employment is terminated before the end of a Performance
Cycle by reason of Disability, death or Retirement, the Participant shall be
entitled to a prorated payment with respect to any Performance Share Units that
were being earned during the Performance Cycle, as determined at the end of such
Performance Cycle. A Performance Share Unit Agreement may provide for
accelerated service-based vesting in the event of a Participant’s Disability,
death or Retirement (provided, in the case of Retirement, that such Performance
Share Unit Agreement’s accelerated vesting provisions shall comply with the
requirements of Code Section 409A). Notwithstanding anything to the contrary
contained in the foregoing, in the event that the Participant experiences a
Qualifying Termination within twelve (12) months following a Change in Control
then unless (i) the Committee shall have previously made provision for a cash
payment in settlement of, or for the assumption, substitution or exchange of any
or all of such Performance Share Units for the cash, securities, or property
deliverable to the holder of any or all outstanding share-based awards, based
upon, to the extent relevant under the circumstances, the distribution or
consideration payable to holders of the Company’s Common Stock in connection
with the Change in Control; (ii) the award of Performance Share Units would
otherwise continue in accordance with its terms notwithstanding the occurrence
of the Change in Control; or (iii) the acceleration of vesting of such
Performance Share Units would be prohibited under the provisions of Code section
162(m) and the Treasury Regulations promulgated thereunder, such Performance
Share Units shall automatically vest and any restrictions thereon shall lapse at
the time of such Change in Control. In addition, acceleration of vesting may be
required pursuant to Article 12.

 

11



--------------------------------------------------------------------------------

11.5 Form and Time of Settlement of Units. Settlement of vested Performance
Share Units may be made in the form of (a) cash, (b) shares of Common Stock or
(c) any combination of both, as determined by the Committee. For the avoidance
of doubt, settlement of vested Performance Share Units in shares of Common Stock
shall not be considered an Award of Unrestricted Shares under Article 8. Methods
of converting Performance Share Units into cash may include (without limitation)
a method based on the average Fair Market Value of shares of Common Stock over a
series of trading days. Vested Performance Share Units shall be settled in a
lump sum by the last day of the calendar year in which all vesting conditions
applicable to the Performance Share Units have been satisfied or have lapsed.
Until an Award of Performance Share Units is settled, the number of such Share
Units shall be subject to adjustment pursuant to Article 12.

11.6 Creditors’ Rights. A holder of Performance Share Units shall have no rights
other than those of a general creditor of the Company. Performance Share Units
represent an unfunded and unsecured obligation of the Company, subject to the
terms and conditions of the applicable Performance Share Unit Agreement.

ARTICLE 12. PROTECTION AGAINST DILUTION

12.1 Modification or Assumption of Awards. Except in connection with a corporate
transaction involving the Company (a “Strategic Transaction” which shall
include, without limitation any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares or the sale of all or substantially
all of the Company’s assets), the terms of outstanding Awards may not be amended
to reduce any exercise price associated with such Awards or to cancel any
outstanding Awards in exchange for cash, other Awards or other securities with
an exercise price that is less than the exercise price of the original Awards
without shareholder approval. The foregoing and the provisions of this Article
12 notwithstanding, no modification of an Award shall, without the consent of
the Award recipient, alter or impair his or her rights or obligations under such
Award.

12.2 Adjustments. Upon or in contemplation of any Strategic Transaction, the
Committee shall, in such manner, to such extent (if any) and at such time as it
deems appropriate and equitable in the circumstances:

(a) proportionately adjust any or all of (i) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
Awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (ii) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any or all outstanding
Awards, (iii) the grant, purchase, or exercise price of any or all outstanding
Awards, (iv) the securities, cash or other property deliverable upon exercise of
any or all outstanding Awards, or (v) the performance standards appropriate to
any or all outstanding Awards, or

 

12



--------------------------------------------------------------------------------

(b) make provision for a cash payment or for the assumption, substitution or
exchange of any or all outstanding share-based Awards or the cash, securities or
property deliverable to the holder of any or all outstanding share-based Awards,
based upon the distribution or consideration payable to holders of the
outstanding shares of Common Stock upon or in respect of such event.

For the avoidance of doubt, this Article 12 does not apply to normal cash
dividends with respect to Company Stock other than extraordinary dividends or to
stock issued in lieu of such dividends. The Committee may adopt such valuation
methodologies for outstanding Awards as it deems reasonable in the event of a
cash or property settlement and, in the case of Options, SARs or similar rights,
but without limitation on other methodologies, may base such settlement solely
upon the excess, if any, of the per share amount payable upon or in respect of
such event over the grant price of the Award, unless otherwise provided in, or
by authorized amendment to, the Award or provided in another applicable
agreement with the Participant. With respect to any ISO, in the absolute and
sole discretion of the Committee, the adjustment may be made in a manner that
would cause the Option to cease to qualify as an ISO.

12.3 Dissolution or Liquidation. To the extent not previously exercised, settled
or assumed, Options, SARs, and Performance Share Units shall terminate
immediately prior to the dissolution or liquidation of the Company.

ARTICLE 13. AWARDS UNDER OTHER PLANS

The Company may grant awards under other equity plans or programs. Such awards
may be settled in the form of shares of Common Stock issued under this Plan.

ARTICLE 14. LIMITATION ON RIGHTS

14.1 Retention Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain an Employee or
Nonemployee Director. The Company and its Subsidiaries reserve the right to
terminate the Service of any Employee or Nonemployee Director at any time, with
or without cause, subject to applicable laws, the Company’s Restated Articles of
Incorporation and Bylaws and a written employment agreement (if any).

14.2 Shareholders’ Rights. Unless otherwise provided in this Plan or in any
Award, a Participant shall have no dividend rights, voting rights or other
rights as a shareholder with respect to any shares of Common Stock covered by
his or her Award prior to the time when a stock certificate for such shares of
Common Stock is issued or, if applicable, the time when he or she becomes
entitled to receive such shares of Common Stock by filing any required notice of
exercise and paying any required Exercise Price. No adjustment shall be made for
normal cash dividends or other rights for which the record date is prior to such
time, except as expressly provided in the Plan.

 

13



--------------------------------------------------------------------------------

14.3 Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue shares of Common Stock under the Plan
shall be subject to all applicable laws, rules and regulations and such approval
by any regulatory body as may be required. The Company reserves the right to
restrict, in whole or in part, the delivery of shares of Common Stock pursuant
to any Award prior to the satisfaction of all legal requirements relating to the
issuance of such shares of Common Stock related to their registration,
qualification or listing or to an exemption from registration, qualification or
listing.

14.4 Compliance with Code Section 409A. Awards under the Plan are intended to
comply with Code Section 409A and all Awards shall be interpreted in a manner
that results in compliance with Section 409A, Department of Treasury
regulations, and other interpretive guidance under Section 409A. Notwithstanding
any provision of the Plan or an Award to the contrary, if the Committee
determines that any Award does not comply with Code Section 409A, the Company
may adopt such amendments to the Plan and the affected Award (without consent of
the Participant) or adopt other policies or procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Committee determines are necessary and appropriate to (a) exempt the
Plan and the Award from application of Code Section 409A and/or preserve the
intended tax treatment of amounts payable with respect to the Award, or
(b) comply with the requirements of Code Section 409A.

ARTICLE 15. WITHHOLDING TAXES

15.1 General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any shares of Common Stock or make any cash payment under the
Plan until such obligations are satisfied.

15.2 Share Withholding. To the extent that applicable law subjects a Participant
to tax withholding obligations, the Committee may permit such Participant to
satisfy all or part of such obligations by having the Company withhold all or a
portion of any shares of Common Stock that otherwise would be issued to him or
her or by surrendering all or a portion of any shares of Common Stock that he or
she previously acquired. Such shares of Common Stock shall be valued at their
Fair Market Value on the date when they are withheld or surrendered, and shall
be deemed to have been issued for purposes of identifying any shares which may
become available for grant pursuant to Section 3.3 above.

ARTICLE 16. FUTURE OF THE PLAN

16.1 Term of the Plan. The Plan, as set forth herein, became effective on the
date of shareholder approval, May 18, 2010, and shall remain in effect for a
period of ten (10) years unless earlier terminated under Section 16.2.

16.2 Amendment or Termination. The Board may, at any time and for any reason,
amend, alter or terminate the Plan. Notwithstanding the foregoing and except as
provided in Section 14.4, no amendment, alteration or termination shall be made
that would impair the rights of a Participant under any Award theretofore
granted without such Participant’s express written consent. An amendment of the
Plan shall be subject to the approval of the Company’s

 

14



--------------------------------------------------------------------------------

shareholders for any amendment that would (a) require shareholder approval in
order to satisfy the applicable requirements of Code Section 162(m), Code
section 422, or other applicable laws, regulations or rules, including but not
limited to any stock exchange rules; (b) increase amounts payable under the Plan
to Participants (provided that shareholder approval shall not be required for
increases that are not material and do not require such approval under
applicable law or stock exchange rules); (c) increase the number of shares of
Common Stock authorized to be issued under the Plan; (d) permit the repurchase
by the Company of any outstanding Awards with an Exercise Price greater than the
then-current Fair Market Value of Common Stock; or (e) modify the Plan’s
eligibility provisions. No Awards shall be granted under the Plan after the
termination thereof.

ARTICLE 17. DEFINITIONS

17.1 “Award” means any grant of an Option, an SAR, an Unrestricted Share, a
Restricted Share, a Restricted Stock Unit or a Performance Share Unit under the
Plan.

17.2 “Award Agreement” means the written agreement between the Company and the
recipient that contains the terms, conditions and restrictions pertaining to a
particular Award.

17.3 “Board” means the Company’s Board of Directors, as constituted from time to
time.

17.4 “Cause” means (a) the unauthorized use or disclosure of the confidential
information or trade secrets of the Company, which use or disclosure causes
material harm to the Company, (b) conviction of, or a plea of “guilty” or “no
contest” to, a felony under the laws of the United States or any State thereof,
(c) gross negligence, (d) willful misconduct or (e) a failure to perform
assigned duties that continues after the Participant has received written notice
of such failure. The foregoing, however, shall not be deemed an exclusive list
of all acts or omissions that the Company (or the Parent or Subsidiary employing
the Participant) may consider as grounds for the discharge of the Participant
without Cause.

17.5 “Change in Control” means the happening of any of the following:

(a) the consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
shareholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization fifty percent (50%) or more of the voting power of the
outstanding securities of each of (i) the continuing or surviving entity and
(ii) any direct or indirect parent corporation of such continuing or surviving
entity;

(b) the sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(c) a change in the composition of the Board as a result of which fewer than
fifty percent (50%) of the incumbent Directors are Directors who either (i) had
been Directors of the Company on the date twenty-four (24) months prior to the
date of the event that may constitute a Change in Control (the “Original
Directors”) or (ii) were elected, or nominated for

 

15



--------------------------------------------------------------------------------

election, to the Board with the affirmative votes of at least a majority of the
aggregate of the Original Directors who were still in office at the time of the
election or nomination and the Directors whose election or nomination was
previously so approved, but excluding, for this purpose, any such Director whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board of
Directors, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation; or

(d) any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least thirty percent (30%) of the
total voting power represented by the Company’s then outstanding voting
securities. For purposes of this Paragraph (d), the term “person” shall have the
same meaning as when used in sections 13(d) and 14(d) of the Exchange Act but
shall exclude (i) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or of a Subsidiary and (ii) a corporation
owned directly or indirectly by the

shareholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

17.6 “Code” means the Internal Revenue Code of 1986, as amended.

17.7 “Committee” means the Compensation Committee of the Company’s Board.

17.8 “Common Stock” means shares of the common stock of the Company.

17.9 “Company” means Nordstrom, Inc., a Washington corporation.

17.10 “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months.

17.11 “Employee” means a common-law employee of the Company, a Parent or a
Subsidiary.

17.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

17.13 “Exercise Price,” in the case of an Option, means the amount for which one
share of Common Stock may be purchased upon exercise of such Option, as
specified in the applicable Stock Option Agreement. “Exercise Price,” in the
case of an SAR, means an amount, as specified in the applicable SAR Agreement,
which is subtracted from the Fair Market Value of one share of Common Stock in
determining the amount payable upon exercise of such SAR.

 

16



--------------------------------------------------------------------------------

17.14 “Fair Market Value” means the market price of a share of Common Stock,
determined by the Committee in good faith on such basis as it deems appropriate.
Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the closing price on the date of the Award as reported by the New
York Stock Exchange, or the primary exchange or quotation system on which the
Common Stock is then trading. Such determination shall be conclusive and binding
on all persons.

17.15 “Good Reason” means the occurrence of one or more of the following without
the Participant’s express written consent and within twelve (12) months
following a Change in Control:

(a) a material diminution in the Participant’s base salary;

(b) a material diminution in the Participant’s authority, duties, or
responsibilities;

(c) a material change in the geographic location at which the Participant must
perform his or her services to a place that is more than fifty (50) miles from
where the Participant was based immediately prior to the Change in Control; and

(d) any other action or inaction that constitutes a material breach by the
Company of this Plan with respect to a Participant’s Award.

The event or events described above shall constitute Good Reason only if the
Company (or the Parent or Subsidiary employing the Participant) fails to cure
such event or events within ninety (90) days after receipt from the Participant
of written notice of the event or events which constitutes Good Reason. Such
notice must be provided to the Company (or the Parent or Subsidiary employing
the Participant) and must provide a reasonably detailed description of the facts
that the Participant believes constitute a Good Reason event. Good Reason shall
cease to exist for an event on the ninetieth (90th) day following the later of
its occurrence or the Participant’s knowledge thereof, unless the Participant
has given written notice to the Company thereof prior to such date.

17.16 “ISO” means an incentive stock option described in Section 422(b) of the
Code.

17.17 “NSO” means a stock option not described in Sections 422 or 423 of the
Code.

17.18 “Nonemployee Director” means a member of the Company’s Board or the Board
of Directors of a Subsidiary who is not an Employee. Service as a Nonemployee
Director shall be considered employment for all purposes of the Plan, except as
provided in Section 4.2.

17.19 “Option” means an NSO or an ISO granted under Article 5 of the Plan and
entitling the holder to purchase shares of Common Stock pursuant to an Award.

17.20 “Optionee” means an individual or estate who holds an Option.

 

17



--------------------------------------------------------------------------------

17.21 “Participant” means an individual or estate who holds an Award.

17.22 “Performance Criteria” shall mean a specified percentage or quantitative
level in one or more of the following performance measures:

(a) the Company’s shareholder return as compared to any designated industry or
other comparator group;

(b) the trading price of the Company’s common stock;

(c) the results of operations, such as sales, earnings, net income (before or
after taxes), cash flow, return on assets, same-store sales, economic profit, or
return on investment (including return on equity, return on capital employed, or
return on assets);

(d) earnings before or after taxes, interest, depreciation and/or amortization,
and including /excluding capital gains and losses;

(e) other financial results, such as profit margins, operational efficiency,
expense reduction, or asset management goals; and

(f) the internal or external market share of a product or line of products.

Each of the foregoing performance measures may be based on the performance of
the Company generally, in the absolute or in relation to its peers, or the
performance of a particular Participant, department, business unit, subsidiary,
or other segment to which a particular Participant is assigned. The Committee
may establish different performance measures and milestones for individual
Participants or groups of Participants. For each Participant, each performance
measure will be weighted to reflect its relative significance to the Company for
the Performance Cycle.

Except as otherwise specified in an individual Award, applicable performance
measures shall be adjusted to exclude the following items that occur during a
given Performance Cycle:

(i) Extraordinary, unusual or non-recurring items of gain or loss;

(ii) Gains or losses on the disposition of a business, a segment of a business,
or significant assets outside the ordinary course of business;

(iii) Changes in tax or accounting standards, principles, regulations or laws;

(iv) The effect of a merger or acquisition, including all financial results
derived therefrom during the period from the merger or acquisition date through
the end of the Performance Cycle in which the merger or acquisition occurred;

 

18



--------------------------------------------------------------------------------

(v) Gains or losses due to non-cash adjustments which relate to the valuation of
long-term assets rather than current-year performance (including but not
necessarily limited to gain or loss recognized for store closures, lease
terminations, pension adjustments and mark to market adjustments); and

(vi) The impact of other similar occurrences outside of the Company’s core,
on-going business activities (including but not necessarily limited to
litigation or tax reserves, financing activities, foreign exchange rate
fluctuations and restructuring charges).

In all other respects, performance measures comprising Performance Criteria for
an Award shall be calculated in accordance with the Company’s financial
statements, under generally accepted accounting principles (GAAP), or under a
non-GAAP methodology established by the Committee prior to the issuance of an
Award. The method of calculating performance measurements shall be consistently
applied and identified in the audited financial statements, including footnotes,
or the Compensation Discussion and Analysis section of the Company’s annual
report.

17.23 “Performance Cycle” means a predetermined period of time, not less than
one year, over which Performance Criteria will be measured with respect to an
Award.

17.24 “Performance Share Unit” means a bookkeeping entry representing the
equivalent of one (1) share of Common Stock, as granted under the Plan pursuant
to an Award.

17.25 “Performance Share Unit Agreement” means the written agreement between the
Company and the recipient of a Performance Share Unit that contains the terms,
conditions and restrictions pertaining to such Performance Share Unit.

17.26 “Plan” means this Nordstrom, Inc. 2010 Equity Incentive Plan, as amended
from time to time.

17.27 “Prior Plan” means the Nordstrom 2004 Equity Incentive Plan, as
subsequently amended in 2007 and 2008.

17.28 “Qualifying Termination” means (a) the Participant’s employment is
involuntarily terminated by the Company (or the Parent or Subsidiary employing
the Participant) without Cause, or (b) the Participant terminates employment
from the Company (or the Parent or Subsidiary employing the Participant) for
Good Reason. The twelve-month period will be extended by one (1) additional
month if the thirty-day cure period in Section 17.15 is triggered in the
eleventh or twelfth month following a Change in Control. It is intended that any
Qualifying Termination shall be an “involuntary Separation from Service,” as
that term is defined in Treasury Regulation Section 1.409A-1(n).

17.29 “Restricted Share” means a share of Common Stock granted under Article 9
pursuant to an Award, with such restrictions as set forth in the applicable
Restricted Share Agreement.

 

19



--------------------------------------------------------------------------------

17.30 “Restricted Stock Unit” means a right granted under Article 10 to receive
Common Stock or cash at the end of a specified deferral period pursuant to an
Award, which right may be conditioned on the satisfaction of certain
requirements (including the satisfaction of certain performance goals).

17.31 “Restricted Share Agreement” means the written agreement between the
Company and the recipient of a Restricted Share that contains the terms,
conditions and restrictions pertaining to such Restricted Share.

17.32 “Restricted Stock Unit Agreement” means the written agreement between the
Company and the recipient of a Restricted Stock Unit that contains the terms,
conditions and restrictions pertaining to such Restricted Stock Unit.

17.33 “Retirement” means Participant’s termination from Service on or after his
or her Retirement Date.

17.34 “Retirement Date” shall have the meaning as set forth in a particular
Award Agreement.

17.35 “SAR” means a stock appreciation right granted under Article 7 of the Plan
pursuant to an Award.

17.36 “SAR Agreement” means the written agreement between the Company and a
Participant that contains the terms, conditions and restrictions pertaining to
his or her SAR.

17.37 “Service” means service as an Employee or Nonemployee Director.

17.38 “Stock Option Agreement” means the written agreement between the Company
and an Optionee that contains the terms, conditions and restrictions pertaining
to his or her Option.

17.39 “Subcommittee” means a separate committee established by and consisting of
members of the Committee.

17.40 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

17.41 “Unrestricted Share” means a share of Common Stock granted under Article 8
of the Plan pursuant to an Award.

 

20